DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 08/12/2021 has been entered. Claims 10, 16-21 and 26 have been amended; Claims 22 and 24-25 have been canceled; and Claim 33 has been newly added. Thus, Claims 10-21 and 26-33 are currently pending and are under examination.

Withdrawn Objections and Rejections
	Claims 26-31 are now dependent on an allowed base claim 21 and thus the objection to the claims for being dependent on rejected base claim has been withdrawn.
 	Claims 10 and 21 have been amended to recite the limitation “mixing the clarified solution with an amine compound for a time sufficient to produce an insoluble complex” (incorporated from allowable subject matter of previously presented but now canceled Claim 25). The prior art references set forth in the Office Action 04/12/2021 fail to teach or suggest the aforementioned limitation and thus the 103 rejections of the record have been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references and their teachings have been set forth in the Office Action 04/12/2021 and are reiterated herein.
Baek (Baek, S-H, et al. “Boron triflouride etherate on alimina - a modified Lewis acid reagent. : An improved synthesis of cannabidiol” Tetrahedron Letters vol. 26, Issue 8, 1985, pages 1083-1086; cited in IDS 02/28/2020):
Baek teaches a process for making cannabidiol comprising reacting (+)-menthadienol and olivetol in the presence of BF3-etherate as a Lewis acid catalyst and dichloromethane as solvent. Baek further teaches quenching the reaction mixture with aqueous sodium bicarbonate (aqueous alkaline solution), adding ether and an additional aqueous sodium bicarbonate, followed by separating the organic layer, washing the organic phase with brine, drying and evaporating to dryness. Baek further teaches that (+)-menthadienol and olivetol are first diluted in dichloromethane and then added to BF3-etherate.
International publication WO2016064987A1 (WO’987 hereinafter, cited in IDS 02/28/2020):
WO’987 teaches that a mixture of cannabinoids such as cannabidiol and terpene-containing component is a known mixture ([0005]) and that the terpenes act synergistically with the cannabinoids to provide therapeutic effect ([0045]). Thus, a skilled artisan would have been motivated to use the teachings WO’987 in adding terpene-containing component to the produced cannabidiol of Baek with a reasonable 
However, neither Baek nor WO’987, alone or in combination, teaches mixing the clarified solution with an amine compound for a time sufficient to produce an insoluble complex. A skilled artisan would not have been motivated to use the methods of Baek and WO’987 to arrive at the instantly method for making cannabidiol or a composition thereof.
In view of the foregoing, the claimed method for making cannabidiol or a composition thereof is deemed novel and unobvious over the closest prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10-21 and 26-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622